Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-14, and 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5, 8-14, and 16-25 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  With respect to independent claims 1, 11, and 19 representative claim 1 recites, with emphasis added:
1. A gaming machine, comprising: 
a display device; 
a memory device; and
a processor executing instructions stored on the memory device, which cause the processor to at least:
select a plurality of symbols from a symbol set that includes a configurable symbol, wherein the selected plurality of symbols randomly includes zero or more instances of the configurable symbol; and
for each instance of the configurable symbol in the selected plurality of symbols, select a prize indicia from a prize indicia set and assign the selected prize indicia to the respective instance of the configurable symbol, wherein the prize indicia set includes prize value indicias and a specific jackpot prize indicia, wherein each prize value indicia of the prize value indicias identifies a specific prize value, and wherein the specific jackpot indicia identifies a specific jackpot prize;
cause the display device to display the selected plurality of symbols at a plurality of display positions, wherein display of the selected plurality of symbols includes displaying each instance of configurable symbol in the selected plurality of symbols and its respectively assigned prize indicia;
for each instance of the configurable symbol in the selected plurality of symbols whose respectively assigned prize indicia is one of the prize value indicias, award the specific prize value identified by the prize value indicia of its respectively assigned prize indicia;
for each instance of the configurable symbol in the selected plurality of symbols whose respectively assigned prize indicia is the specific jackpot indicia, award a chance to win the specific jackpot prize identified by the specific jackpot indicia; and
for each awarded chance to win the specific jackpot prize, assign one or more winning numbers to the specific prize jackpot prize, generate a random number and award the specific jackpot prize if the random number corresponds to a winning number of the one or more winning numbers.
The above underlined portion of representative claim 1 recites a judicial exception because they are certain methods of organizing human activity of managing personal behavior or relationships or interactions between people of following rules or instructions.  Particularly these are rules for conducting a wagering game, as these steps allow for rules to determine an outcome of a wager to occur between a player and a casino.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.

A display device, a memory, and a processor executing instructions stored on the memory device is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
Causing the display device to display the selected plurality of symbols at a plurality of display positions, wherein display of the selected plurality of symbols includes displaying each instance of configurable symbol in the selected plurality of symbols and its respectively assigned prize indicia are extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g)), thus they do not amount to significantly more than the abstract idea.

The dependent claims of 2-5, 8-10, 12-14, 16-18, and 20-25 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 16-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive (US 20170154498) in view of Gomez (US 20100093422) in further view of Yoshizawa (US 20100022294).
In re claim 11, Olive discloses
Initiating a play of a base game in response to receiving an input via a player input device of the gaming machine (paragraph 66)
For play of the base game, selecting a plurality of symbols from a configurable symbol and a first plurality of non-configurable symbols, wherein the selected plurality of symbols randomly includes zero or more instances of the configurable symbol (paragraph 83 symbols are selected from a symbol set randomly including configurable and non-configurable symbols)
Displaying a base game outcome comprising the selected plurality of symbols at a plurality of base game display positions of the gaming machine and (paragraph 84 figures 9A)
Initiating a play of a feature game in response to a predetermined number of instances of the configurable symbol being displayed in the base game outcome and (paragraph 88, a trigger event occurs when six configurable symbols appear, thus six would be the predetermined number in this example)
For the play of the feature game, retaining each instance of the configurable symbol from the base game outcome at a corresponding feature game display position of a feature game outcome (paragraph 89-91, the configurable symbols are held, with a counter provided indicating the number of configurable symbols displayed)
For each feature game display position displaying a non-configurable symbol of the first plurality of non-configurable symbols, selecting a replacement symbol from a feature game symbol set that includes the configurable symbol and a second plurality of non-configurable symbols (paragraphs 91-94, figures 9A-C.   “hold and spin” with the configurable symbols held, and the rest of the symbols spun, the replacement symbols may be configurable or non-configurable symbols)
If the selected replacement symbol is an instance of the configurable symbol: selecting a prize indicia set from a prize indicia set comprising a prize chance indicia  (paragraph 84, “major” indicia, further a “car” indicia indicates an “opportunity to” win a car) and other prize indicias and wherein each of the other prize indicias award a prize identified by the respective prize indicia (paragraph 84 numerals directly indicative of the value of the prize)
Assigning the selected prize indicia to the replacement symbol and displaying the selected replacement symbol at a respective feature game display position and (paragraph 91, figures 9A-C)
Displaying a feature game award based on instance of the configurable symbols in the feature game outcome, the feature game outcome comprising a sum based at least on part on prizes 
Olive fails to disclose a chance to win a prize identified by the respective prize chance indicia and the award including any prize randomly awarded as a result of resolving an instance of the configurable symbol in the feature game outcome with the prize chance however Gomez discloses a chance to win a prize identified by the respective prize chance indicia and the award including any prize randomly awarded as a result of resolving each instance of the configurable symbol in the feature game outcome with the prize chance (paragraph 56-58, figures 5-7 “scattered bonus symbols trigger the bonus game”, paragraph 57 “three bonus symbols 102 have appeared on the reels 62 a-3, thus the bonus game is triggered providing the player an opportunity to earn the low level local area progressive”).  This would teach the invention as described in Olive but allowing for the progressive jackpot awards of Olive to be provided as a “chance” to win the game as described in Gomez.  As such this would teach the limitation in combination, as Olive teaches awarding the prize in response to each instance of the configurable symbol, and Gomez discloses the base game awarding a chance towards an award rather than the award itself. Thus in combination each instance of the game of Olive would trigger the bonus game described in Gomez.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Olive with Gomez in order to allow for the configurable symbols of olive to award a bonus game of Gomez in order to increase player excitement.
In re claim 19, Olive discloses 
a display device, a player input device, a memory device, a processor executing instructions on the memory device which cause the processor to at least (figure 3 #107, 106, 103, 102)
initiate a feature game in response to the display device displaying a base game outcome comprising a predetermined number of instances of a configurable symbol  (paragraph 88, a 
for an initial round of a quantity of rounds for the feature game: retain each instance of the configurable symbol from the base game outcome at a corresponding feature game display position of a feature game outcome (paragraph 89-91, the configurable symbols are held, with a counter provided indicating the number of configurable symbols displayed)
for each feature game display position not displaying an instance of the configurable symbol:  determine whether to display an instance of the configurable symbol at the respective feature game display position (paragraphs 91-94, figures 9A-C.   “hold and spin” with the configurable symbols held, and the rest of the symbols spun, the replacement symbols may be configurable or non-configurable symbols)
in response to determining to display an instance of the configurable symbol, select a prize indicia from a prize indicia set and display the instance of the configurable symbols and the selected prize indicia at the respective feature game display position wherein the prize indicia set comprises prize value indicias that each identify an awarded prize value  (paragraph 84 numerals directly indicative of the value of the prize) and a prize chance indicia (paragraph 84, “major” indicia, further a “car” indicia indicates an “opportunity to” win a car) 
Olive fails to disclose a prize chance indicia that provides a chance to win a specific prize identified by the prize chance indicia and after the quantity of rounds, reveal for an instance of the configurable symbol with the prize chance indicia, a prize, if any, randomly awarded as a result of resolving the chance provided by the instance of the configurable symbol with the prize chance indicia however Gomez discloses a prize chance indicia that provides a chance to win a specific prize identified by the prize chance indicia and after the quantity of rounds, reveal for an instance of the configurable symbol with the prize chance indicia, a prize, if any, randomly awarded as a result of resolving the chance 
In re claim 12, Olive discloses the specific prize is a multiple venue prize (paragraph 100 discloses a grand and/or major prize being a linked progressive which meet the broadest reasonable interpretation of multiple venues)
In re claim 16, Olive discloses the other prize indicias of the prize indicia set include: one or more value indicias, each associated with a respective award value (paragraph 84, numerals directly indicative of the value of the prize) one or more fixed jackpot indicias each associated with a respective fixed jackpot (paragraph 84, mini jackpot described as being a fixed jackpot), one or more progressive jackpot indicias each associated with a respective progressive jackpot (paragraph 84 major jackpot, described as a progressive jackpot).  Determining a feature game award based at least in part on a sum of the award values, the fixed jackpots, and the progressive jackpots, associated with the value indicias, the fixed jackpot indicias, and the progressive jackpot indicias assigned to the instances of the configurable symbol in the feature game outcome (paragraph 216, “a player is awarded the sum of the values of the 
In re claim 17, Olive discloses provide a quantity of rounds (paragraph 90) and select and display for each remaining round of the quantity of rounds, replacement symbols for each of the plurality of display positions not displaying the configurable symbol (paragraph 91, figures 10b-c)
In re claim 18, Olive discloses decrementing the quantity of rounds by a decrement quantity upon completion of a round of the quantity of rounds (paragraph 92) and resetting the quantity of rounds upon a condition of another round of the quantity of rounds (paragraph 97)
In re claim 20, Olive discloses retain each instance of the configurable symbol at a corresponding feature game display position of the feature game outcome and for each feature game display position not displaying an instance of the configurable symbol determine whether to display an instance of the configurable symbol at the respective feature game display position with indicia selected from the prize indicia set (paragraph 91, figures 10b-c)
In re claim 24, Gomez discloses determine in response to resolving each instance of the configurable symbol with the prize chance indicia, whether the randomly awarded prize is the specific prize identified by the prize chance indicia (figure 9 #124, paragraph 56-58, figures 5-7 “scattered bonus symbols trigger the bonus game”, paragraph 57 “three bonus symbols 102 have appeared on the reels 62 a-3, thus the bonus game is triggered providing the player an opportunity to earn the low level local area progressive”)
Claims 1-3, 8 and 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive (US 20170154498) in view of Gomez (US 20100093422) in further view of Yoshizawa (US 20100022294).
In re claim 1, Olive discloses
A display device, a memory device, a processor executing instructions stored on the memory device, which cause the processor to at least: (figure 3 #106, 103, 102) 
Select a plurality of symbols from a symbol set that includes a configurable symbol, wherein the selected plurality of symbols randomly includes zero or more instances of the configurable symbol  (paragraph 83, symbols are selected from a symbol set randomly including configurable and non-configurable symbols)
for each instance of the configurable symbol in the selected plurality of symbols, select a prize indicia from a prize indicia set and assign the selected prize indicia to the respective instance of the configurable symbol, wherein the prize indicia set includes prize value indicias and a specific jackpot prize indicia wherein each prize value indicia of the prize value indicia identifies a specific prize value (paragraph 84 numerals directly indicative of the value of the prize), and wherein the specific jackpot indicia identifies a specific jackpot prize (paragraph 84, “major” indicia, further a “car” indicia indicates an “opportunity to” win a car)
Cause the display device to display the selected plurality of symbols at a plurality of display positions, wherein display of the selected plurality of symbols includes displaying each instance of the configurable symbol in the selected plurality of symbols and its respectively assigned prize indicia (paragraph 84 figures 9A-9C.  This shows the previously described indicia being displayed within the reels with their assigned prize indicia)
For each instance of the configurable symbol in the selected plurality of symbols whose respectively assigned prize indicia is one of the prize value indicia, award the specific prize value identified by the prize value indicia of its respectively assigned prize indicia; (paragraph 27)
Olive fails to disclose for an instance of the configurable symbol of the plurality of symbols with the specific jackpot indicia, and for each awarded chance to win the specific jackpot prize, determine whether to award the specific jackpot prize however Gomez discloses for an instance of the configurable symbol of the plurality of symbols with the specific jackpot indicia, and for each awarded chance to win the specific jackpot prize, determine whether to award the specific jackpot 
Olive in view of Gomez fails to disclose generate a random number, and award the specific jackpot prize if the random number corresponds to a winning number of the one or more winning numbers, however Yoshizawa discloses generate a random number, and award the specific jackpot prize if the random number corresponds to a winning number of the one or more winning numbers (paragraph 328).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Olive in view of Gomez in view of Yoshizawa so as to make the awarding of the jackpot prize more unpredictable
In re claim 2, Olive discloses the specific prize is a multiple venue prize (paragraph 100 discloses a grand and/or major prize being a linked progressive which meet the broadest reasonable interpretation of multiple venues)
In re claim 3, Olive discloses the prize indicia associated with the prize includes a multiple venue jackpot prize indicia (paragraph 84, “major”, is described as a multiple venue jackpot prize as per 
In re claim 8, Olive discloses the set of prize indicia set further comprises one or more fixed jackpot indicias each associated with a respective fixed jackpot (paragraph 84, mini jackpot described as being a fixed jackpot), one or more progressive jackpot indicias each associated with a respective progressive jackpot (paragraph 84 major jackpot, described as a progressive jackpot).  For each instance of the configurable symbol with an assigned prize indicia from the one or more fixed jackpot indicias award the fixed jackpot identified by the respectively assigned prized indicia (paragraph 84), for each instance of the configurable symbol with an assigned prize indicia from the one or more progressive jackpot indicias, award the progressive jackpot identified by the respectively assigned prize indicia (paragraph 84)
In re claim 9, Olive discloses provide a quantity of rounds (paragraph 90) and select and display for each remaining round of the quantity of rounds, replacement symbols for each of the plurality of display positions not displaying the configurable symbol (paragraph 91, figures 10b-c)
Claims 4, 5, 13, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of Gomez in view of Yoshizawa in further view of Acres (US 20140080564)
In re claim 4, Olive in view of Gomez in view of Yoshizawa discloses the claimed invention except the instructions further cause the processor to award the specific prize further in response to a user input associated with touching an instance of the configurable symbol in the selected plurality of symbols to which the specific jackpot prize indicia is assigned, reveal indicia on the touched instance of the configurable symbol hat indicates whether the chance awarded from the touched instance of the configurable symbol resulted in an award of the specific jackpot prize identified by the specific jackpot prize indicia, however Acres discloses touching the prize as part of a feature game to award the specific prize (paragraph 83).  This would teach the limitation in combination as the configurable symbol and 
In re claims 5, Acres discloses touching the prize as part of a feature game to award the specific prize (paragraph 83).  Gomez discloses randomly awarding a consolation prize (paragraph  59, the star either reveals the progressive or a credit amount, free spin, or other consolation prize)
Claims 4, 5, 13, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of Gomez in further view of Acres (US 20140080564)
In re claims 5 and 13, Acres discloses touching the prize as part of a feature game to award the specific prize (paragraph 83).  Gomez discloses randomly awarding a consolation prize (paragraph  59, the star either reveals the progressive or a credit amount, free spin, or other consolation prize)
In re claims 14 and 21, Acres discloses in response to the prize chance being unsuccessful, the instruction further cause the processor to randomly select a consolation prize from a range of consolation prizes and award the selected consolation prize, however Acres discloses a range of prizes (paragraph 6 discloses a potential range of prizes of “up to $1000”)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of Gomez in view of Yoshizawa in further view of Kane (US 20050250576).
In re claim 10, Olive discloses decrement the quantity of rounds by a decrement quantity upon completion of a round of the quantity of rounds (paragraph 92).  Olive in view of Gomez in view of Yoshizawa fails to disclose increment the quantity of rounds upon a condition of another round of the quantity of rounds, however Kane discloses incrementing the quantity of rounds upon a condition of another round of the quantity of rounds (paragraph 152).  It would have been obvious to one of 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of Gomez in view of Little (US 20100130281).
In re claim 22, Olive discloses the set of prize indicia set further comprises one or more value indicias, each associated with a respective award value (paragraph 84, numerals directly indicative of the value of the prize) one or more fixed jackpot indicias each associated with a respective fixed jackpot (paragraph 84, mini jackpot described as being a fixed jackpot), one or more progressive jackpot indicias each associated with a respective progressive jackpot (paragraph 84 major jackpot, described as a progressive jackpot).  The instructions further cause the processor to update a credit meter displayed by the display device based on a sum of the award values associated with the prize value indicias in the feature game outcome, update the credit meter based on the fixed jackpot and the progressive jackpots associated with the fixed jackpot indicias and the progressive jackpot indicias in the feature game outcome and updating the credit meter based on the prize if any, randomly awarded as a result of resulting the chance provided by the prize chance indicia (paragraph 216 discloses the player being awarded the sum of the values of the configurable symbols and also being awarded an additional jackpot prize.  Gomez teaches the random awarding of the prize chance as described above.)  Olive in view of Gomez fails to disclose updating the credit meter one “after” another, instead Olive is silent as to how this is displayed and simply states that the sum is awarded.  However Little discloses updating a player’s win meter after each game outcome rather than after a set of game outcomes (paragraph 91).  As such this would teach the invention as claimed in Olive in view of Gomez, but awarding the awards consecutively rather than all at once.  This combination would teach placing them in the specific order set forth in the claims, as there are only a limited number of potential orders which the game outcomes can be added, and as such, the combination teach any of the potential orders of the summation.  It . 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of Gomez in further view of Aoki (US 20090131145).
In re claim 23, Olive in view of Gomez discloses the claimed invention except revealing that a first instance of the configurable symbol with the prize chance indicia in the feature game outcome was randomly awarded the prize by replacing the prize chance indicia of the first instance of the configurable symbol with indicia that indicates that the prize was awarded however Aoki discloses revealing that a symbol of the feature game outcome with the prize chance indicia was randomly awarded the prize by replacing the prize chance indicia with indicia that indicates that the prize was awarded (paragraph 79)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Olive in view of Gomez with Aoki in order to allow for a different aesthetic of the bonus game described in Gomez.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olive in view of Gomez in view of Yoshizawa in further view of Aoki (US 20090131145).
In re claim 25, Olive in view of Gomez in view of Yoshizawa discloses the claimed invention except revealing that a first instance of the configurable symbol with the prize chance indicia in the feature game outcome was randomly awarded the prize by replacing the prize chance indicia of the first instance of the configurable symbol with indicia that indicates that the prize was awarded however Aoki discloses revealing that a symbol of the feature game outcome with the prize chance indicia was randomly awarded the prize by replacing the prize chance indicia with indicia that indicates that the prize was awarded (paragraph 79)  It would have been obvious to one of ordinary skill in the art before .

Response to Arguments
Applicant’s amendments overcome the 112 rejections.
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that software is not automatically an abstract idea and the mere execution of a set of rules by the processor of claim 1 is insufficient to show that claim 1 recites an abstract idea.  Examiner agrees, and this argument was not presented by Examiner. 
Applicant argues that the processor does not manage interactions between people, arguing that the mere interaction of a person with a gaming machine is not akin to certain methods of organizing human activity.  However Examiner was specific as to the particular “certain” method of organizing human activity “rules for conducting a wagering game”.  Applicant argues that although rules for conducting a wagering game is specifically listed in MPEP 2106.04(a)(2)(II)(A), claim 1 does not include any explicit recitations to wagering.  However this is inconsequential.  The claims are directed to determining whether and which prizes a player may receive, which is rules which are used to conduct a wagering game, especially when read in light of the specification.   
Applicant argues that Gomez discloses a bonus game in which the odds of winning the progressive award is dependent on the amount of the player’s bet.  Applicant relies upon paragraph 60 for this argument, which begins with the phrase “in some embodiments”.  Although this is an embodiment of Gomez, it is not required.  Paragraph 58’s picking game is described as the user selecting one out of five stars irrespective of the amount bet, with paragraph 60 describing an alternative embodiment.  Further, even if the embodiment of paragraph 60 were a required part of the invention of Gomez, this would not preclude the invention as claimed, as nothing within the instant application’s 
Applicant argues with respect to claim 1 that Gomez fails to teach using a random number generator or assigning one or more winning numbers to the specific jackpot prize, examiner agrees, however a new grounds of rejection is made which is necessitated by the IDS filed in 8/10/21 during the period set forth in 37 CFR 1.97(c) with a fee set forth in 1.17(p), thus the rejection can still be made final as per MPEP 609.04(b) and MPEP 706.07(a)
Applicant argues with respect to claims 11 and 19 that Gomez fails to teach “randomly award a prize” due to the embodiment wherein the progressive award is dependent on the amount of the player’s bet, similarly to above.  Examiner contends that selection of a star from a plurality of offered stars is a random selection, and as set forth above, this is not a teaching of an unconditional win.
Applicant argues with respect to claims 23 and 25 that the combination does not disclose the invention as claimed, as Aoki discloses touching a transmissive display over a bonus triggering symbol to reveal the bonus, however no detail is provided as to how the bonus is revealed, and does not indicate that the bonus triggering symbol includes an indicia that identifies the bonus.  Aoki discloses “display a variety of player selectable elements, each of which hides a certain bonus for the player (e.g., a multiplier, a credit amount, an invitation to play a distinct bonus game, etc.).  The player is then instructed to select one of the elements and is awarded the bonus that is revealed after his or her selection” Thus a credit amount is hidden and then revealed, and then awarded.  It is not known what about this teaching applicant believes does not teach displaying an indicia that identifies the bonus or how the bonus is revealed.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/10/21 prompted the new ground(s) of rejection presented in this Office THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/THOMAS H HENRY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715